DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kura et al. (US Serial 2004/0192804).
Regarding claims 1, 5, 7, and 9; Kura et al. teaches a method for making a photosensitive composition comprising mixing [0226, 0244], (A) an oligomer or polymer containing at least one carboxylic acid group in the molecule, (B) at least one photoinitiator compound of formula I, and (C) a monomeric, oligomeric or polymeric compound having at least one olefinic double bond [0004-0011].  Kura et al. teaches suitable components (C) include, for example triethylene glycol dimethacrylate (instant claim 5) [0068].  Kura et al. teaches the composition further includes photosensitizers or coinitiators, such as dyes (E) [0075].  Kura et al. teaches the composition further comprises a second photoinitiator (B1), such as bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide (i.e. bisacylphosphine oxide; instant claim 9) [0118]; the additional photoinitiator (B1) is added in an amount of 0.03 to 60 parts by weight based on 100 parts of by weight of component (A) [0121].  Kura et al. teaches the invention also pertains to compositions comprising 100 parts by weight of component (A), 0.015 to 100 parts by weight of component (B), 5 to 200 parts by weight of component (C) and 0.015 to 80 parts by weight of component (E) [0122].  
In the instance (A) is 100 parts by weight, (B) is 50 parts by weight, (C) is 50 parts by weight, (E) is 0.1 parts by weight, and (B1) is 0.5 parts by weight; based on the total photosensitive composition, (C) is about 25% by weight (instant claim 5), and (B1) is about 0.25% by weight, as calculated by Examiner.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Kura et al. teaches the composition further comprises an inorganic filler (G1) such as for example aluminum hydroxide (i.e. aluminum oxide trihydrate; inorganic hydrate and reinforcing filler; instant claim 7), calcium carbonate, and talc [0097], employed in an amount of 0 to 50% by weight based on the total amount of the photosensitive composition [0097].  In the instance the inorganic filler of Kura et al. is employed in an amount of 40% by weight; the fillers of Kura et al. read on both the amount of the reinforcing filler and the inorganic hydrate as required by the instant claim.  It is noted that the reinforcing filler and the inorganic hydrate, as required by the claim language, are not required to be different components.  That is, the aluminum hydroxide of Kura et al. reads on both “a reinforcing filler” and “an inorganic hydrate” as required by the claims.
In the alternative; assuming arguendo that the reinforcing filler and the inorganic hydrate are required to be two separate and distinct compounds; it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  That is, in the instance Kura et al. employs a mixture of two fillers (e.g. aluminum hydroxide and calcium carbonate) in an amount of 40% by weight [0097], each filler would be employed in an amount of 20% by weight (mixed in a 1:1 ratio).  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given the teachings of Kura et al., one of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.
Kura et al. teaches mixing the claimed components, but fails to explicitly teach mixing in two steps, generating a resin premix by blending the acrylate oligomer, initiator, and filler for a first amount of time, followed by combining and blending for a second amount of time the inorganic hydrate and resin premix.  However, the selection of any order of mixing ingredients is a prima facie case of obviousness in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), see MPEP §2144.04.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to add the inorganic hydrate with the acrylate oligomer, initiator, and filler or add the inorganic hydrate after mixing of the acrylate oligomer, initiator, and filler, and achieve the same expected outcome of results.  The Examiner makes note that “amount of time” is broad, thus any mixing of any time reads on the claimed limitation.
Regarding claim 2; Kura et al. fails to explicitly teach loading the photopolymer composite resin form the blender into a mixing tank of a 3D printing system.  However, Kura et al. the compositions are suitable for use in the manufacturing of three-dimensional objects by means of stereolithography [0234], thus one of ordinary skill in the art at the time of filing, would have been motivated to transfer the composition of Kura et al. to the tank of a 3D printing system, and would have been motivated to do so since Kura et al. teaches the compositions of the present invention are suitable for producing three dimensional articles via stereolithography.
Regarding claim 8; Kura et al. teaches employing an inorganic filler in an amount of from 0 to 60% by weight [0097].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fong et al. (US Serial 2010/0327493).
Regarding claims 1, 5, and 7-9; Fong et al. teaches a method of making a composition, comprising mixing 0.1-90 wt% of a photoinitiator [0065-0066], such as bisacylphosphine oxides [0064], 25-60 wt% of a polyfunctional acrylate [0131], such as triethylene glycol dimethacrylate [0114], and 0.5-30 wt% of a filler and mixtures thereof [0167], such as aluminum hydroxide (aluminum oxide trihydrate) [0165].  Wherein aluminum hydroxide is employed in an amount of 30 wt%, it reads on both the required reinforcing filler and inorganic hydrate as claimed by the instant invention.  Fong et al. teaches the photocurable compositions of the present invention can be prepared in a known manner, for example, by premixing individual components and then mixing these premixes, or by mixing all of the components together using customary devices, such as stirred vessels [0168].  Thus, a person of ordinary skill in the art, at the time of filing, would have found it obvious to mix the polyfunctional acrylate, photoinitiator, and filler in a first step, followed by mixing in a second filler (Fong et al. teaches combinations of more than one filler), and would have been motivated since Fong et al. teaches the photocurable compositions of the present invention can be prepared by premixing individual components and then mixing these premixes [0168].  The Examiner makes note that “amount of time” is broad, thus any mixing of any time reads on the claimed limitation.
Regarding claims 2 and 3; Fong et al. teaches the compositions are stored for a period of from 1 h to 960 h [0232].
Fong et al. fails to explicitly teach loading the photopolymer composite resin form the blender into a mixing tank of a 3D printing system.  However, Fong et al. the compositions are suitable for use in three-dimensional printing applications [0002], thus one of ordinary skill in the art at the time of filing, would have been motivated to transfer the composition of Fong et al. to the tank of a 3D printing system, and would have been motivated to do so since Fong et al. teaches the compositions of the present invention are suitable for use in three dimensional printing applications.

Allowable Subject Matter
Claims 4, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach the limitations of dependent claims 4, 5, 10, and 11 with sufficient specificity.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767